Appeal from an order denying a motion for a writ of error coram nobis. The basis for the writ alleged that the indictment did not bear the signature of the foreman of the Grand Jury. Prom the record it appears that on the application for the writ the court assigned counsel to represent the petitioner and, after hearing him and the District Attorney, denied the application, which included a request that the petitioner be present in person. It would appear that at the hearing on the application mentioned above, a certified copy of the indictment was offered which showed the required signature. Ordinarily such proceedings take place after granting a motion and the assignment of counsel and whether the prisoner should be present is a discretionary matter with the court. In any event, the matter sought to be reviewed was not the proper subject for comm nobis. (People v. Fortson, 7 A D 2d 139.) The petitioner after being convicted appealed to this court (282 App. Div. 982) which affirmed the jury verdict and determined that the petitioner herein had a fair trial. The alleged errors were all apparent on the face of the record and we assume were the subject, at least in part, of his original appeal to this court. The relief sought is not the basis for a writ of error coram nobis. (People v. Sullivan, 3 N Y 2d 196, 198.) Order unanimously affirmed.